Fill in this information to identify the case: FILED

 

Debtor 4 Me ville Plc ce Oinfen, LL
f / f

 

 

 

Deputy
Official Form 410
Proof of Claim

U.8. BANKRUPTCY COURT

= MORTHERN DISTRICT OF OWA

(Spouse. agg OCT 2 2 2019
United States Bankruptcy Court for the: Vee] hat District of Our Clerk of Court
Case number [7 00 CO Fr. By: Sa ane

04/19

 

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to

make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,

explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

Part 4, Identify the Claim

 

Mpg Pou E Coosth. ") tentorae

Name of te current creditor (the person or entity to be paid for this claim)

Other names the creditor used with the debtor

 

 

 

2. Has this claim been No
| acquired from
someone else? Yes. From whom?

 

 

(3. Where should notices Where should notices to the creditor be sent? Where should payments to the creditor be sent? (if

and payments to the

creditor be sent?
. 6 (hyd ee aly Tre eS ea

Federal Rule of Name Name
Bankruptcy Procedure

(FRBP) 2002(g) {ol 5S Mh hin ST STe 204

different)

 

 

 

 

 

 

 

 

 

 

Number Street Number Street |
: |
Chaves Ce L, Toie  S06/L |
| City State ZIP Code City State ZIP Code |
|
| |
| 5
Contact phone L ce [ Oe ?- é Ud Contact phone |
|
Contact email t pes lure @ Ch: Md G oO be OiGoonee email |
|
|
Uniform claim identifier for electronic payments in chapter 13 (if you use one): |
oer aa aera eee eae i ea ee eee ee ee ae ee
4. Does this claim amend SL No No |
| ?
one already filed? QI Yes. Claim number on court claims registry (if known) Filed on
MM / DD / YYYY
‘5. Do you know if anyone Ae
else has filed a proof Yes. Who made the earlier filing?
of claim for this claim? 2
Official Form 410 Proof of Claim page 1

Case 6:20-cv-02041-CJW-KEM Document 12-20 Filed 07/07/20 Page 1 of 4
es «- Information About the Claim as of the Date the Case Was Filed

 

6. Do you have any number PKhvo
yoo ee toidentifythe = “C) Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:
lebtor

 

7, How much is the claim? $ HO 22 wt . Does this amount include interest or other charges?
Q) No

Yes. Attach statement itemizing interest, fees, expenses, or other
charges required by Bankruptcy Rule 3001(c)(2}{A).

 

8. Whatis the basis of the © Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
claim?
' Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

Limit disclosing information that is entitled to privacy, such as health care information.

Prepac, by

 

 

9, Is allorpartofthe claim [] No
secured? Yves. The claim is secured by a lien on property.

Nature of property:

Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
Attachment (Official Form 410-A) with this Proof of Claim.
( Motor vehicle
C) other. Describe:

 

Basis for perfection:

Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
example, a mortgage, lien, certificate of title, financing statement, or other document that shows the tien has
been filed or recorded.)

 

Value of property: $
Amount of the claim that is secured: $

Amount of the claim that is unsecured: $ (The sum of the secured and unsecured
amounts should match the amount in line 7.)

Amount necessary to cure any default as of the date of the petition: $

Annual Interest Rate (when case was filed) %

 

 

C) Fixed
i C) Variable
10. Is this claim based ona no
lease?
C) Yes. Amount necessary to cure any default as of the date of the petition. $

 

144. Is this claim subject to a yo
right of setoff?
DO ves. Identify the property:

 

 

 

 

Official Form 410 Proof of Claim page 2

Case 6:20-cv-02041-CJW-KEM Document 12-20 Filed 07/07/20 Page 2 of 4
 

12. Is all or part of the claim
entitled to priority under
11 U.S.C. § 507(a)?

A claim may be partly
priority and partly
nonpriority. For example,
in some categories, the
Jaw limits the amount
entitled to priority.

 

ONo
yes. Check one: Amount entitled to priority

CY Domestic support obligations {including alimony and child support) under
11 U.S.C. § 507(a)(1)(A) or (a)(1)(B). 5

C2 Up to $3,025* of deposits toward purchase, lease, or rental of property or services for
personal, family, or household use. 11 U.S.C. § 507(a)(7).

CL) wages, salaries, or commissions (up to $13,650") earned within 180 days before the
bankruptcy petition is filed or the debtor’s business ends, whichever is eartier.
11 U.S.C. § 507(a)(4).

Staves or penalties owed to governmental units. 11 U.S.C. § 507(a)(8). 5 YO2 ,)36 2
Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $
QO) Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies. 5.

*

Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

 

 

Sign Below

The person completing
this proof of claim must
sign and date it.

FRBP 9011(b).

If you file this claim
electronicaily, FRBP
5005(a){2) authorizes courts
to establish local rules
specifying what a signature
is.

A person who files a
fraudulent claim could be
fined up to $500,000,
imprisoned for up to §
years, or both.

18 U.S.C. §§ 152, 157, and
3571.

 

Check the appropriate box:

| am the creditor.
C1 tam the creditor's attorney or authorized agent.
QO tam the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
QC) tama guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.

| understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

| have examined the information in this Proof of Claim and have a reasonable belief that the information is true
and correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executed on date
MM/DD f YYYY

 

Signature

Print the name of the person who is completing and signing this claim:

a
Name Frans H Caste p

 

 

Firstname Middle name Last nafne
Title Ey d. Cowl esas Wit Ce-
Company fly Cav RW Tou: #2

 

Identify’the corporate servicer ye the company if the authorized agent is a servicer.

Address lel So hele ST S7e 303

 

 

Number Street
Chu rles Crt Tie S06 292.
City / State ZIP Code

 

&
Contact phone CY ~ 2S ? -CME Email C peas Ore, thy Oodle |

 

Official Form 410

Proof of Claim page 3

Case 6:20-cv-02041-CJW-KEM Document 12-20 Filed 07/07/20 Page 3 of 4

or7
STATEMENT OF TAXES

Floyd County Treasurer
Frank H. Rottinghaus
101 S. Main St Ste 303

Page- 1

Charles City,Iowa 50616 2765

treasurer@floydcoia.org

Entity#: 9938268

Name: McQuillen Place Company, LLC
Address: 1110 N Grand Avenue, Suite 300
City: Charles City, IA 50616

Date 10/18/2019

 

 

 

 

 

Statement amounts reflect calculation through end of 10/2019
Receipt Key Ist Tax Interest Drainage Cost
Dist Parcel/V.I.N. 2nd Due Due INT Due Total Due
2018/2019-10-09446-01 106,265.00 20,722.00
411- 110146700600 106,265.00 11,158.00 244,410.00
123 N MAIN CHARLES CITY
2019/2020-10-09392-01 108,431.00 1,626.00
411- 110146700600 110,057.00
123 N MAIN CHARLES CITY
2019/2020-90-19038-01 47,058.24 706.00 5.00
411- 110146700600 47,769.24
123. N MAIN CHARLES CITY - CC SIDEWALK REPLACEMNT
spec-47,058.24 Real-320,961.00 Tax Due: 368,019.24
Interest Due: 34,212.00
Acre: -00 Drainage Interest Due:
Cost/Admin. Due: 5.00
Grand Total Due: 402,236.24
Total Consolidated Tax: 402,236.24
Case 6:20-cv-02041-CJW-KEM Document 12-20 Filed 07/07/20 Page 4 of 4
